Broyles, C. J.
Jack Cobb and Billy Cobb were convicted, in the police court of the City of College Park, of violating an ordinance of the city which made it unlawful “for any two or more persons to assemble on the streets, lanes, or other public places, or in any woods, or on the premises of another, within the limits of the City of College Park, for the purpose of engaging in any games of matching, skinning, or any game played with money, cards, dice, or balls, or any other game, on which money or other things of value is bet or gambled.” The ordinance further provided that “it shall also be unlawful, and a violation of this ordinance, for two or more persons to assemble as aforesaid for the purpose of betting money or anything of value on any such game, whether such persons be a party to such game or such game be played wholly by others.” The ordinance is not subject to attack bn the ground that it penalizes an act, to wit gaming, forbidden by a State law. The penal statute makes gaming an offense, while the city ordinance makes it an offense for persons to assemble, *849at certain specified places in the city, for.the purpose of gaming “A municipality may by ordinance penalize an act performed by one for the purpose of enabling him to accomplish another and distinct act which itself constitutes a violation of a State statute.” Loach v. LaFayette, 19 Ga. App. 639 (91 S. E. 1057). The decisions cited by counsel for the plaintiff in error are not applicable to the cases at bar. The evidence in each case authorized the finding of the recorder; and the writs of certiorari were properly overruled.

Judgments affirmed.


MacIntyre and Guerry, JJ., concur.